[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                         FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 10-15089                 FEBRUARY 9, 2012
                         Non-Argument Calendar               JOHN LEY
                       ________________________               CLERK

                D.C. Docket No. 1:10-cr-00094-JOF-LTW-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus



BRIAN ALDRICH DUPREE,

                                                         Defendant-Appellant.


                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (February 9, 2012)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      John Lovell, appointed counsel for Brian Aldrich Dupree, has filed a motion

to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merits

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Dupree’s conviction and sentence are AFFIRMED.




                                          2